Name: Commission Regulation (EEC) No 2081/83 of 26 July 1983 amending for the second time Regulation (EEC) No 2183/81 laying down rules implementing the system of aid for cotton
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 7 . 83 No L 203/ 17Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2081/83 of 26 July 1983 amending for the second time Regulation (EEC) No 2183/81 laying down rules implementing the system of aid for cotton 1 . In Article 1 (2) ' 12,5 is replaced by ' 13,50'. 2 . In Article 2 (2) (e) ' 1 ' is replaced by ' 1,08 '. 3 . In Article 4 ( 1 ) '7 ' is replaced by '7,56 '. 4 . In Annex B, point 3 is hereby replaced by the following : 'Coefficients applicable to ginned cotton obtained differing from the standard quality : Grade % of price to be added % of price to be subtracted 3 and 3,5 7,5 4 4,5 4,5 2 5  5,5 2 6 5 6,5 9 7 14 8 20 9 27 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Protocol 4 on cotton , Having regard to Council Regulation (EEC) No 2169/81 of 27 July 1981 laying down the general rules for the system of aid for cotton ('), as last amended by Regulation (EEC) No 1 982/82 (2), and in particular Article 1 1 thereof, Whereas Article 1 (2) of Commission Regulation (EEC) No 2183/81 (3), as amended by Regulation (EEC) No 2066/82 (4), gives a figure for ginning costs and Article 2 (2) (e) gives the cost of unloading and for ­ warding ginned cotton at Piraeus and Article 4 ( 1 ) gives the crushing costs for cotton seed ; whereas since these costs have increased in the meantime the amounts given in the Regulation should be adjusted ; Whereas in Annex B of Commission Regulation (EEC) No 2183/81 coefficients are given in point 3 to be used when the cotton brought under supervised storage differs from the standard quality ; whereas, taking past experience into account, coefficients should be laid down for lower qualities ; Whereas the Management Committee for Flax and Hemp has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2183/81 is hereby amended as follows : Should the quality of the cotton be lower than grade 9 the price of the unginned cotton shall be determined by mutual agreement between the contracting parties .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 July 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 211 , 31 . 7 . 1981 , p. 2 . (2) OJ No L 215, 23 . 7 . 1982, p. 5 . (3 ) OJ No L 211 , 31 . 7 . 1981 , p. 35 . (4) OJ No L 220 , 29 . 7 . 1982, p. 22 .